November 2, 2009 U.S. Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 Re: Advantage Funds, Inc. - Dreyfus Emerging Leaders Fund - Dreyfus International Value Fund - Dreyfus Midcap Value Fund - Dreyfus Small Company Value Fund - Dreyfus Strategic Value Fund - Dreyfus Structured Midcap Fund - Dreyfus Technology Growth Fund File Number: 811-7123 Ladies and Gentlemen: Transmitted for filing is Form N-CSR for the above-referenced Registrant for the Annual period ended August 31, 2009. Please direct any questions or comments to the attention of the undersigned at (212) 922-6826. Very truly yours, /s/Andrew Wians Andrew Wians Paralegal AWW/ Enclosures
